                                             August 23, 2021

Hon. LaShann DeArcy Hall, U.S.D.J.
U.S. District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Novagold Resources Inc. v. J Capital Research USA LLC, No. 20-cv-02875-LDH-PK
       Notice of Further New Authority in Support of Motion to Dismiss (Dkt. 38)

Dear Judge DeArcy Hall,

       We write on behalf of J Capital Research USA LLC (“JCap”) to request the Court
consider a new federal ruling on N.Y. Civ. Rights Law § 76-a – Lindberg v. Dow Jones & Co.,
No. 20-cv-08231-LAK, 2021 WL 3605621 (S.D.N.Y. Aug. 11, 2021) – as further authority in
support of JCap’s motion to dismiss Plaintiff’s (“NG”) First Amended Complaint with prejudice.

        The Lindberg Court dismissed the plaintiff’s libel action against two Wall Street Journal
articles under Fed. R. Civ. P. 12(b)(6). It held the challenged statements were communications
made “in connection with an issue of public interest” under the amended § 76-a, and that the
plaintiff had failed to plausibly claim that the statements had been made with actual malice as
§ 76-a requires. 2021 WL 3605621, at *3-4, 7-10. The court studied both the amended law’s
express provision to construe “public interest” generously, and New York courts’ “robust case
law” that has likewise broadly defined matters of “public concern.” Id. at *7-9, nn.80-81.

        NG has only contested the general applicability of § 76-a. It has not contested that
JCap’s Report would be a communication made “in connection with an issue of public interest,”
and that NG’s action would hence be one “involving public petition and participation” under the
amended law. See N.Y. Civ. Rights Law § 76-a(1)(a), (d). Lindberg further illustrates how
JCap’s Report on NG’s forecasts for its Alaska gold mine construction is well within these
statutory definitions. See also Dkt. 40 at 19; Dkt. 43 at 10-12.

        The Lindberg ruling is also the latest to follow Palin v. New York Times Co., 510 F.
Supp. 3d 21, 29 (S.D.N.Y. 2020) in enforcing the amended § 76-a against an action that was
commenced prior to its enactment. 2021 WL 3605621, at *7 n.77; see also id. n.81, citing
Coleman v. Grand, No. 18-cv-5663-ENV, --- F. Supp. 3d ----, 2021 WL 768167, at *8 (E.D.N.Y.
Feb. 26, 2021) and Reus v. ETC Hous. Corp., 72 Misc.3d 479, 486, --- N.Y.S.3d ---- (Sup. Ct.
N.Y. Cnty. May 6, 2021). NG’s contention that § 76-a is neither retroactive nor enforceable in
federal court continues to run contrary to the statute’s legislative history and courts’ uniform
interpretations since it took effect. See also Dkt. 40 at 20; Dkt. 43 at 10-12; Dkts. 46, 49.
        Lastly, the Lindberg Court denied the plaintiff’s request for leave to replead actual
malice, holding that in the absence of any specific proposed amendments, repleading would be
futile. 2021 WL 3605621, at *10; id. n.122 (“[I]t would be futile to add allegations of actual
malice . . . .”).

        Citing other authority at footnotes 120-122, the Lindberg Court added, “the Second
Circuit has repeatedly upheld a district court’s decision to deny a plaintiff’s informal request to
amend its complaint when it failed to advise the district court of how an amendment would cure
defects in the complaint.” Id. at *10 n.121.

       Here, in contrast to the Lindberg plaintiff, NG chose not to replead actual malice in its
First Amended Complaint. It did not request leave to amend its allegations of actual malice in
response to either of JCap’s pre-motion letters to the Court, or in its opposition to JCap’s motion.
Instead, NG has repeatedly contended it has “adequately pleaded” actual malice. Dkt. 19 at 3;
Dkt. 36 at 3; Dkt. 41 at 12.

         However, JCap’s Report disputes NG’s forward-looking statements, made a decade ago,
on the feasibility of its mine plans. See Dkt. 40 at 11, Dkt. 43 at 5-9. JCap’s overarching
statement that “the mine will never be built” (Dkt. 39-1, at 3) is a prediction. It cannot have been
made “with knowledge of its falsity” or with a “high degree of awareness of [its] probable
falsity.” N.Y. Civ. Rights Law § 76-a(2); Harte-Hanks Commc’ns, Inc. v. Connaughton, 491
U.S. 657, 688 (1989) (construction of “reckless disregard” in actual malice context). See also
Robert D. Sack, SACK ON DEFAMATION: LIBEL, SLANDER, AND RELATED PROBLEMS, § 5:5.1 (5th
Ed. 2020) (“‘Reckless disregard’ as to falsity” in actual malice “is virtually unrelated to
‘recklessness’ in the ordinary sense: gross negligence or wanton behavior.”); Dkt. 43, at 12-13.

        Therefore, like in Lindberg, the Court should hold that “it would be futile to add” any
further allegations of actual malice. See 2021 WL 3605621, at *10 n.122; Dkt. 40 at 19; Dkt. 43
at 5-9.


                                              Respectfully,

cc: Counsel of Record via ECF                 /s/David S. Korzenik
                                              David S. Korzenik

                                              /s/Terence P. Keegan
                                              Terence P. Keegan




                                                 2
